Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Note: The amendment of January 18th 2022 has been considered.
Claims 1, 34, 35, 37, 38 and 40-42 have been amended.
Claims 2, 11, 13, 14, 33, 36 and 39 have been cancelled.
Claims 1, 3-10, 12, 15-32, 34-35, 37, 38 and 40-42 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on January 18th 2022, with respect to the rejections of claims 1, 3-10, 12, 15-25, 28-32 and 34-42 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Trop, Harris, Biokemisk, Lallemand1, Arciszewski, Brithish, Wholefoods and Lauterbach (see discussion, below).

The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-10, 12, 15-25, 28-32, 34-35, 37, 38 and 40-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trop et al (US 4,451,491) in view of NPL Harris., “Nixtamalization: Nutritional Benefits” (from https://www.thenourishinggourmet.com/2009/03/nixtamalization-nutritional-benefits.html), NPL “Enzyme applications in baking” (‘Biokemisk’) (from http://www.biokemi.eu/biozoom/issues/516/articles/2309), NPL “Bread Softness” (‘Lellamand1’) (from https://www.lallemand.com/BakerYeastNA/eng/PDFs/LBU%20PDF%20FILES/2_7SOFT.PDF), NPL “Arciszewski et al (US 4,938,980), NPL “Oils and Fats in the Diet” (‘British’) (from https://www.nutrition.org.uk/attachments/043_Oils%20and%20fats%20in%20the%20diet.pdf), NPL “Cooking Oils” (‘Wholefoods’) (from https://www.Wholefoodsmarket.com/tips-and-ideas/food-guides/cooking-oils) and NPL Lauterbach et al., "Functions of Baking Ingredients” (from https://digitalcommons.unl.edu/cgi/viewcontent.cgi?article=1412&context=extensionhist). As evidenced by NPL "Yeast and Baking Powder Bread Dough" (‘Quirkyscience') (from http://www.quirkyscience.com/dough-yeast-and-baking-powder-breads/).

Regarding claims 1, 3-5, 12, 28-30 and 34-35, 37, 38 and 40-42: Trop discloses a flour mixture for low gluten bread and cake products comprising 50-80% non-wheat based starch source (e.g., corn flour), 0.5% to 5% hydrocolloid (i.e., gluten substitute gum) and 8 to 20% emulsified fat powdered whipping agent (i.e., powdered fat) (see Trop abstract; column 2, lines 22-40; column 63-68; examples 1-9). Since the claimed range of corn flour, hydrocolloid and powdered fat overlap the ranged amounts of non-wheat based starch source, hydrocolloid and powdered fat disclosed in Trop, a prima facie case of obviousness exists (see MPEP §2144.05).
While Trop discloses of a non-wheat based starch source (e.g., corn flour), Trop fails to disclose of nixtamalized (i.e., enzyme complex treated) non-wheat based starch source (e.g., corn flour) and of an enzymatic complex; However, Harris discloses of the nutritional benefits associated with nixtamalized corn flour (see Harris pages 1-2) and Biokemisk and Lallemand1 disclose of adding enzymes to flours in order to improve properties such as crumb structure, crumb resilience, loaf volume, and dough conditioning of the baked product (see Biokemisk whole document; Lallemand1 whole document). Moreover, Lallemand1 discloses adding ß-amylase improves crumb resilience (see Lallemand1 page 1) and Biokemisk discloses that adding amylases maximizes the fermentation process to obtain an even crumb structure and a high loaf volume, adding lipase strengthen the dough, adding xylanase (i.e., a pentosanase) improves crumb structure and dough handling (see Biokemisk pages 1-4) and that combining enzymes and adjusting the relative contents of the supplemented enzymes to attain desired improved effect is well known in the art (see Biokemisk pages 1 and 4). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Trop and to have used nixtamalized corn flour, in order to impart the nutritional benefits associated with nixtamalized corn flour to the final consumer, and to add the enzyme complexes at the relative amounts recited in claims 1 and 34, 35, 37, 38 and 40-42, in order attain baked goods with the desired improved effects, and thus arrive at the claimed limitations.
As to the anti-caking agent recited in claims 1, 28-30 and 34: It is noted that the Applicant is using the well-known acid leavening agent, calcium monophosphate, as an anti-caking agent. Trop discloses of using 0.2% baking soda (i.e., sodium bicarbonate) as the basic leavening agent together with the acid leavening agent gluconodelta lactone (see Trop examples 2 and 3), but fails to disclose calcium monophosphate; However, in view of the fact that the use of calcium monophosphate as the acidic leavening agent instead of gluconodelta lactone, is well known (see Arciszewski column 2, lines 44-50), and since the pairing of calcium monophosphate with the basic leavening agent, sodium bicarbonate, to from baking powders is  also well known in the baking art (see Arciszewski column 2, lines 44-50; column 18, lines 8-23; Quirkyscience page 2), where about 0.15% to about 0.35% of calcium monophosphate is used together with about 0.10% to 0.25% of potassium carbonate (see Arciszewski, column 18, lines 8-23), it would have been obvious to a skilled artisan to have modified Trop and to have substituted gluconodelta lactone with calcium monophosphate and form the well-known baking powder combination, and thus arrive at the claims limitations.
Moreover, the recitation in the claims designating calcium monophosphate an “anti-caking agent” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed composition and the prior art and further that the prior art composition is capable of performing the intended use. In view of the fact that Trop modified by Arciszewski and Quirkyscience disclose the use of calcium monophosphate at the same or similar relative content as recited in the claims, it is clear that the calcium monophosphate of Trop in view of Arciszewski as evidenced by Quirkyscience, would be capable of performing the intended use, i.e. act as an anti-caking agent, presently claimed as required in the above cited portion of the MPEP.
As to the oil recited in claims 1, 12, 14 and 34: Trop discloses of a flour mixture for low gluten bread and cake products comprising 50-80% non-wheat based starch source (e.g., corn flour), 0.5% to 5% hydrocolloid (i.e., gluten substitute gum) and 8 to 20% emulsified fat powdered whipping agent (i.e., powdered fat) (see Trop abstract; column 2, lines 22-40; column 63-68; examples 1-9), but fails to disclose oil, such as sunflower oil; However, British, Wholefoods and Lauterbach disclose of the nutritional and health benefits imparted by the use of sunflower oil in baked goods (see British page 2; Wholefoods pages 1, 2 and 7, and of using sunflower oil, or substituting oil, such as sunflower oil, for butter, margarine or solid fat (i.e., shortening or lard) to attain mealy rather than flaky baked goods (see British page 2; Wholefoods pages 1, 2 and 7; Lauterbach page 5). Given the fact that adjusting the relative amounts of common baking ingredients, such as oil, in baked goods in order to attain baked goods with the desired texture and/or nutritional profile, is well known and conventional, it would have been obvious to a skilled artisan to have to modified Trop and to have used sunflower oil to form dough from the flour mixture at an amount that will provide a baked product with the desired texture and nutrition, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Moreover, regarding the oil recited in claims 1, 12, 14 and 34: attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered germane to the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Given the fact that the nutritional benefits and textural attributes imparted by the use of sunflower oil in baked goods is well known in the art (see British page 2; Wholefoods pages 1, 2 and 7; Lauterbach page 5), it would be within the purview of skilled artisan to modify Trop and add sunflower oil to the flour mixture within the range recited, and form dough in order to attain baked goods with desired texture and nutrition, and thus arrive at the claimed limitations.
Regarding claims 6 and 15: Trop discloses of using 2% xanthan gum (see Trop examples 1-3).
Regarding claims 7-10: Trop discloses of using 20% sugar (see Trop example 2).
Regarding claims 16-18: Trop discloses of using 1% mono or diglycerides (see Trop examples 2 and 3).
Regarding claims 19 and 20: Trop discloses of using 0.2% baking soda (i.e., sodium bicarbonate) (see Trop examples 2 and 3).
Regarding claims 21-25: Trop discloses of using about 2% albumin and tapioca starch (see Trop example 2).
Regarding claims 31 and 32: Trop discloses of using about 1% sodium chloride (see Trop example 2).

Claims 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trop in view of Harris, Biokemisk, Lallemand1, Arciszewski, Brithish, Wholefoods and Lauterbach as applied to claims 1, 3-10, 12, 15-25, 28-32 and 34-42 above, and further in view of NPL “A Guide to Baking Preservatives” (‘Lallemand2’) (from Lallemand Baking Update Volume 1/Number 5).

Regarding claims 26 and 27: Trop discloses of a flour mixture for low gluten bread and cake products, but fails to disclose of using preservatives, such as potassium sorbate and/or calcium propionate; However, Lallemand2 discloses of using about 0.2% calcium propionate and/or 0.02% to 0.1% of potassium sorbate in flour in order to extend the shelf life of the baked goods (see Lallemand2 pages 1 and 2). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Trop and to have added potassium sorbate and/or calcium propionate to the flour composition at the recited amounts, in order to extend the shelf life of the baked goods prepared from the flour, and thus arrive at the claims limitations.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on January 18th 2022, with respect to the rejections of claims 1, 3-10, 12, 15-25, 28-32 and 34-42 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Trop, Harris, Biokemisk, Lallemand1, Arciszewski, Brithish, Wholefoods and Lauterbach (see discussion, above).

Applicant argues on pages 11-14 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the prior art references fail to disclose the specific combinations of enzymes recited in claims 1 and 34, 35, 37, 38 and 40-42, which exclude other enzymes by the use of the transitional phrase “consisting of”. The examiner respectfully disagrees.
As discussed above and to further clarify, Harris, Biokemisk and Lallemand1 disclose of adding enzymes to flours (i.e., nixatamalize flours) in order to improve properties such as crumb structure, crumb resilience, loaf volume, and dough conditioning of the baked product, and that combining enzymes and adjusting the relative contents of the supplemented enzymes to attain desired improved effect is well known in the art. For example, Lallemand1 discloses adding ß-amylase improves crumb resilience (see Lallemand1 page 1) and Biokemisk discloses that adding amylases maximizes the fermentation process to obtain an even crumb structure and a high loaf volume, adding lipase strengthen the dough, adding xylanase (i.e., a pentosanase) improves crumb structure and dough handling (see Biokemisk pages 1-4). Accordingly, it would have been obvious to a skilled artisan who desires to improve crumb resilience, crumb structure and dough handling, but not to strengthen the dough, to have used a mixture of ß-amylase and pentosanase, but not lipase, as lipase modifies the natural lipids in flour to strengthen the dough (see Biokemisk page 2).

In response to Applicant's argument on pages 13-14 of the “Remarks” that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner points out that prior art used in the 35 USC §103 rejection above takes into account only knowledge which was within the level of ordinary skill in the art at the time of the claimed invention. Further, as the prior art above predates the claimed invention, it cannot be said to have been copying the instant invention.

Applicant argues on pages 10-15 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the prior art references used in the previous Office action fail to disclose the specific enzyme complexes as recited in amended claims 1. 34. 35. 37. 38 and 40-42. The examiner respectfully agrees; However, it is noted that choosing a specific enzyme complexes to attain desired improved effect is well known and conventional, as disclosed in NPLs Biokemisk and Lallemand1, and is addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792